Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 2 has been cancelled. Claims 1 and 3-5 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/06/2021 was received and is being considered by the examiner.

Drawings
The drawings submitted 05/08/2019 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroki (JP 2016-168965, machine translation provided in IDS of 05/08/2019) in view of Schretzlmeier et al (DE 19961853 C1, machine translation provided in IDS of 10/29/2019).

Regarding claim 1, Hiroki teaches (Fig. 2) a battery holding structure comprising:
a battery (10) with a brim at its lower part. 
Hiroki also teaches a battery carrier (21-box-like carrier) that accommodates the lower part of the battery (10), a flange that extends outward from the upper end of the main body (27-flection), and a clamp for fixing the battery to the carrier (22-clamp). 
Hiroki further teaches that the clamp includes a first contacting part that comes into contact with the inclined surface of the battery’s brim (32-contact part) which presses the bottom of the battery against the carrier, a first standing part standing from the first contacting point (31-pressing part) and a fastening part that extends from the first fastening part which overlaps with the flange that can be fastened at a position outside of the battery (flat part of clamp 22). 
[AltContent: textbox ((NL))] Hiroki also teaches a line normal to the inclined surface of the battery’s brim that passes through both the contact point of the first contacting part and the inclined L) taught in this reference has been added as a dashed line for further explanation to figure below. 
[AltContent: connector]
    PNG
    media_image1.png
    485
    579
    media_image1.png
    Greyscale













However, Hiroki does not teach that the first contacting part extends from a lower end of the first standing part at an angle closer to a horizontal direction than the inclined surface.
Schretzlmeier discloses a battery housing and teaches (Fig. 6) the first contacting part (32-projection) extends substantially parallel to the main body (28) and that the first contacting part (32) extends from the lower end of the standing part (36-bar), at an angle closer to a 
    PNG
    media_image2.png
    365
    452
    media_image2.png
    Greyscale
[AltContent: oval]contacting part (37), which teaches a change in angle, as seen in the figure below. 
Schretzlmeier further teaches that this configuration of the contacting part an entropy-elastic bias [page6, paragraph 1], which allows for the slight, industry-required tolerance of movement of the battery, while still holding the battery in place. This allows for a positive retention of the battery [page 6, paragraph 1]. 
Although Schretzlmeier does not teach that the first contacting part (32-projection) extends parallel to the main body (28), one having ordinary skill in the art at the time that the application was filed would find it an obvious design choice to change the shape of the first contacting part (32) to be parallel with the main body (28), as it would involve adjusting the shape to provide further support from the clamping structure by adding another contact (MPEP 2144.04) 
One with ordinary skill in the art at the time the application was filed would find it obvious to modify Hiroki’s battery holding structure with Schretzlmeier’s teaching of having a contact part that extends from the lower end of the standing point at an angle closer to the 

Regarding claim 3, Hiroki teaches (Fig 4) a fastening part (35-bolt) that includes a hole through which a fastening bolt can be inserted, and that the fixing point is a point closest to the battery in a peripheral region of the fastening hole (34-insertion hole).

	Regarding claim 5, Hiroki teaches (Fig 2) a placement part that is inclined in such a way as to extend upward and outward in the first direction at the outer edge of the flange (29-inclination part), 
an abutment part that is inclined in such a way as to extend upward and outward at an outer end of the fastening part (30-supporting part), and
 that when the clamp is fastened in such a way (Fig. 4) that the abutment part (30) is mounted on the placement part (29) and the fastening part floats free from the flange.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Hiroki (JP 2016-168965, machine translation provided in IDS of 05/08/2019) in view of Hayano (US 8,893,843).

Regarding claim 4, Hiroki teaches the invention set forth above in claim 1, of a battery holding structure that has a clamp with a first contacting part that comes into contact with the battery brim’s inclined surface which holds the battery to the bottom of the carrier and that there is a first standing part that extends upward from the first contact part. However, Hiroki does not 
Hayano’s protection structure is geared to that of an electric vehicle. The protector is used on an “in-vehicle appliance,” to protect it in the event of a collision [Col. 3, L 39-48]. Hiroki’s battery holder is also meant to make a battery in a vehicle less likely to be removed (abstract). Therefore, Hayano’s vehicle protection structure and Hiroki’s battery holder are analogous to one another in that they are both means to offer protection to an internal part of a vehicle in the event of a collision or the like. 
[AltContent: textbox (First standing part)][AltContent: textbox (Second standing part)][AltContent: textbox (Second contacting part)][AltContent: textbox (First contacting part)]
    PNG
    media_image4.png
    507
    471
    media_image4.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
Hayano does teach of a second portion of the contacting part for battery pack arrangements. Hayano teaches (FIG. 3) of a corner protector that includes a second contacting 
Hayano further teaches that the purpose of this corner protector configuration is to protect the battery from colliding with other parts near it (Col. 4, L1-4). Thus, it is the job of this protector to protect the battery in the event of a collision (Col. 3, L 65-69).
It would be obvious for one of ordinary skill in the art at the time the application was filed to modify the battery mounting structure taught by Hiroki with the corner protector taught by Hayano because this would further protect the battery from colliding with other parts or dislodging from impact in the event of a collision. 

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. The applicant’s arguments are premised on the removal of the word “substantially” from claim 1. However, a simple change of shape, as noted earlier in this office action, would allow the clamping structure taught by Schretzlmeier to read on the claims and perform its function. Therefore the change in shape would have been an obvious design choice to one having ordinary skill in the art. 
The removal of the word “substantially” does overcome the 35 U.S.C 112 rejection of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727